Exhibit 10.39

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Continuing Agreement of Guaranty and Suretyship (this “Guaranty”), dated as
of this 30th day of June, 2004, is jointly and severally given by each of the
UNDERSIGNED and each of the other Persons which become Guarantors hereunder from
time to time (each a “Guarantor” and collectively the “Guarantors”) in favor of
PNC BANK, NATIONAL ASSOCIATION, as paying agent for the Lenders (the “Paying
Agent”), in connection with that certain Credit Agreement, dated as of the date
hereof, by and among, CONSOL Energy Inc., a Delaware corporation (the
“Borrower”), the Guarantors now or hereafter party thereto, Citibank North
America, Inc. and PNC Bank, National Association in their capacity as
co-administrative agents, LaSalle Bank National Association, Société Générale,
New York Branch and SunTrust Bank, each in its capacity as a co-documentation
agent, and the Lenders now or hereafter party thereto (the “Lenders”) (as
amended, restated, modified, or supplemented from time to time hereafter, the
“Credit Agreement”). Capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to them by the Credit Agreement and the rules
of construction set forth in Section 1.2 [Construction] of the Credit Agreement
shall apply to this Guaranty.

1. Guarantied Obligations. To induce the Paying Agent and the Lenders to make
loans and grant other financial accommodations to the Borrower under the Credit
Agreement, each Guarantor hereby jointly and severally unconditionally, and
irrevocably, guaranties to the Paying Agent and each Lender, and becomes surety,
as though it was a primary obligor for, the full and punctual payment and
performance when due (whether on demand, at stated maturity, by acceleration, or
otherwise and including any amounts which would become due but for the operation
of an automatic stay under the federal bankruptcy code of the United States or
any similar laws of any country or jurisdiction) of: (i) the payment and
performance of all Obligations, including, without limiting the generality of
the foregoing, all obligations, liabilities, and indebtedness from time to time
of the Borrower or any other Guarantor to the Paying Agent or any of the Lenders
under or in connection with the Credit Agreement or any other Loan Document or
any Specified Swap Agreement, whether for principal, interest, fees,
indemnities, expenses, or otherwise, and all refinancings or refundings thereof,
whether such obligations, liabilities, or indebtedness are direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any of the Loan Parties or that would have arisen or
accrued but for the commencement of such proceeding (including without
limitation, interest after default), even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents or any
Specified Swap Agreement from time to time, regardless of whether any such
extensions of credit are in excess of the amount committed under or contemplated
by the Loan Documents or any Specified Swap Agreement or are made in
circumstances in which any condition to extension of credit is not satisfied),
(ii) any obligation or liability of any of the Loan Parties arising out of
overdrafts on



--------------------------------------------------------------------------------

deposits or other accounts or out of electronic funds (whether by wire transfer
or through automated clearing houses or otherwise) or out of the return unpaid
of, or other failure of the Paying Agent or any Lender to receive final payment
for, any check, item, instrument, payment order or other deposit or credit to a
deposit or other account, or out of the Paying Agent’s or any Lender’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements, and (iii) any
amendments, extensions, renewals and increases of or to any of the foregoing
(all of the foregoing obligations, liabilities and indebtedness are referred to
herein collectively as the “Guarantied Obligations” and each as a “Guarantied
Obligation”). Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty if the Paying Agent or any of the Lenders (or any one or more
assignees or transferees thereof) from time to time assign or otherwise transfer
all or any portion of their respective rights and obligations under the Loan
Documents, or any other Guarantied Obligations, to any other Person as provided
by the Loan Documents or by the Specified Swap Agreements. In furtherance of the
foregoing, each Guarantor jointly and severally agrees as follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due and payable immediately upon demand of the
Paying Agent and the Lenders or any one or more of them. All payments made
hereunder shall be made by each Guarantor in immediately available funds in U.S.
Dollars and shall be made without setoff, counterclaim, withholding, or other
deduction of any nature.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Paying Agent, or
the Borrower or any other obligor on any of the Guarantied Obligations, or by
any other act or thing or omission or delay to do any other act or thing which
may or might in any manner or to any extent vary the risk of any Guarantor or
would otherwise operate as a discharge of any Guarantor as a matter of law or
equity, except for, and to the extent of, payment and performance of the
Guaranteed Obligations. Each of the Guarantors agrees that the Guarantied
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents and the Specified Swap Agreements. Without limiting the
generality of the foregoing, each Guarantor hereby consents to, at any time and
from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents or
Specified Swap Agreements, or any rights of the Paying Agent or the Lenders or
any other Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of the
Guarantied Obligations (whether or not contemplated by the Loan Documents or
Specified Swap Agreements as

 

2



--------------------------------------------------------------------------------

presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents or
Specified Swap Agreements; or any amendment, modification or supplement to, or
refinancing or refunding of, any Loan Document or any of the Guarantied
Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents or Specified Swap
Agreements, or in circumstances in which any condition to such extensions of
credit has not been satisfied; any other exercise or non-exercise, or any other
failure, omission, breach, default, delay, or wrongful action in connection with
any exercise or non-exercise, of any right or remedy against the Borrower or any
other Person under or in connection with any Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Paying Agent or the Lenders, or any of them, or any other Person
in connection with the enforcement of, realization upon, or exercise of rights
or remedies under or in connection with, or, any other action or inaction by any
of the Paying Agent or the Lenders, or any of them, or any other Person in
respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the Paying
Agent or the Lenders, or any of them (including but not limited to any election
under Section 1111(b)(2) of the United States Bankruptcy Code), the Borrower, or
any other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations, other than, and to the extent of,
payment and performance of the

 

3



--------------------------------------------------------------------------------

Guaranteed Obligations; or any discharge by operation of law or release of the
Borrower or any other Person from the performance or observance of any Loan
Document or any of the Guarantied Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 11.18 of the Credit Agreement and each
Guarantor affirms that its obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to (other
than, and to the extent of, the defense of prior payment of the Guaranteed
Obligations) or limitation on its obligations under this Guaranty arising out of
or based on any event or circumstance referred to in Section 3 hereof. Without
limitation and to the fullest extent permitted by applicable law, each Guarantor
waives each of the following:

(a) Except as may be expressly contemplated by the Credit Agreement or other
Loan Documents or Specified Swap Agreements, all notices, disclosures and demand
of any nature which otherwise might be required from time to time to preserve
intact any rights against any Guarantor, including the following: any notice of
any event or circumstance described in Section 3 hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Loan
Document or any of the Guarantied Obligations; any notice of the incurrence of
any Guarantied Obligation; any notice of any default or any failure on the part
of the Borrower or any other Person to comply with any Loan Document or any of
the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Paying Agent or the Lenders, or any of them, or any
other Person; any requirement to exhaust any remedies under or in connection
with, or to mitigate the damages resulting from default under, any Loan Document
or any of the Guarantied Obligations or any direct or indirect security for any
of the Guarantied Obligations; any benefit of any statute of limitations; and
any requirement of acceptance of this Guaranty or any other Loan Document or
Specified Swap Agreement, and any requirement that any Guarantor receive notice
of any such acceptance;

 

4



--------------------------------------------------------------------------------

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Paying Agent or the
Lenders, or any of them (including but not limited to commencement or completion
of any judicial proceeding or nonjudicial sale or other action in respect of
collateral security for any of the Guarantied Obligations), which results in
denial or impairment of the right of the Paying Agent or the Lenders, or any of
them, to seek a deficiency against the Borrower or any other Person or which
otherwise discharges or impairs any of the Guarantied Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon termination of all Commitments, the expiration of
all Letters of Credit and Specified Swap Agreements, the payment in full of all
Guaranteed Obligations, the termination of the Credit Agreement and provided
that none of the other obligations referred to in Section 1(ii) are then in
default, this Guaranty shall terminate; provided, however, that this Guaranty
shall continue to be effective or be reinstated, as the case may be, any time
any payment of any of the Guarantied Obligations is rescinded, recouped,
avoided, or must otherwise be returned or released by any Lender or the Paying
Agent upon or during the insolvency, bankruptcy, or reorganization of, or any
similar proceeding affecting, the Borrower or for any other reason whatsoever,
all as though such payment had not been made and was due and owing.

6. Subrogation. Each Guarantor waives and agrees that it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until the Guarantied Obligations have
been paid in full, and all Commitments have been terminated and all Letters of
Credit and Specified Swap Agreements have expired. If any amount shall be paid
to any Guarantor by or on behalf of the Borrower or any other Guarantor by
virtue of any right of subrogation, contribution, or the like, such amount shall
be deemed to have been paid to such Guarantor for the benefit of, and shall be
held in trust for the benefit of, the Paying Agent and the Lenders and shall
forthwith be paid to the Paying Agent to be credited and applied upon the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

 

5



--------------------------------------------------------------------------------

8. Taxes.

(a) No Deductions. All payments made by any Guarantor under any of the Loan
Documents or Specified Swap Agreements shall be made free and clear of and
without deduction for any present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of any Lender and all income and franchise taxes
of the United States applicable to any Lender (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings, and liabilities being
hereinafter referred to as “Taxes”). If any Guarantor shall be required by law
to deduct any Taxes from or in respect of any sum payable under any of the Loan
Documents or Specified Swap Agreements, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Subsection (a) such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions and
(iii) such Guarantor shall timely pay the full amount deducted to the relevant
tax authority or other authority in accordance with applicable law.

(b) Stamp Taxes. In addition, each Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder or from the
execution, delivery, or registration of, or otherwise with respect to, any of
the Loan Documents or Specified Swap Agreements (hereinafter referred to as
“Other Taxes”).

(c) Indemnification for Taxes Paid by any Lender. Each Guarantor shall indemnify
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Subsection) paid by any Lender and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days from the date a
Lender makes written demand therefor.

(d) Certificate. Within thirty (30) days after the date of any payment of any
Taxes by any Guarantor, such Guarantor shall furnish to each Lender, the
original or a certified copy of a receipt evidencing payment thereof. If no
Taxes are payable in respect of any payment by such Guarantor, such Guarantor
shall, if so requested by a Lender, provide a certificate of an officer of such
Guarantor to that effect.

9. Intentionally Deleted.

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.6 of
the Credit Agreement. The Paying Agent and the Lenders

 

6



--------------------------------------------------------------------------------

may rely on any notice (whether or not made in a manner contemplated by this
Guaranty) purportedly made by or on behalf of a Guarantor, and the Paying Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Paying Agent) shall be effective as delivery of
a manually executed signature page to this Guaranty.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Paying Agent and the Lenders, or any of them, shall have the right from time to
time, without notice to any Guarantor, to set off against and apply to such due
and payable amount any obligation of any nature of any Lender or the Paying
Agent, or any subsidiary or affiliate of any Lender or the Paying Agent, to any
Guarantor, including but not limited to all deposits (whether time or demand,
general or special, provisionally credited or finally credited, however
evidenced) now or hereafter maintained by any Guarantor with the Paying Agent or
any Lender or any subsidiary or affiliate thereof. Such right shall be absolute
and unconditional in all circumstances and, without limitation, shall exist
whether or not the Paying Agent or the Lenders, or any of them, shall have given
any notice or made any demand under this Guaranty or under such obligation to
the Guarantor, whether such obligation to the Guarantor is absolute or
contingent, matured or unmatured (it being agreed that the Paying Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Paying Agent or any of the Lenders. The rights of the Paying
Agent and the Lenders under this Section are in addition to such other rights
and remedies (including, without limitation, other rights of setoff and banker’s
lien) which the Paying Agent and the Lenders, or any of them, may have, and
nothing in this Guaranty or in any other Loan Document or Specified Swap
Agreement shall be deemed a waiver of or restriction on the right of setoff or
banker’s lien of the Paying Agent and the Lenders, or any of them. Each of the
Guarantors hereby agrees that, to the fullest extent permitted by law, any
affiliate or subsidiary of the Paying Agent or any of the Lenders and any holder
of a participation in any obligation of any Guarantor under this Guaranty, shall
have the same rights of setoff as the Paying Agent and the Lenders as provided
in this Section (regardless whether such affiliate or participant otherwise
would be deemed a creditor of the Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and the Paying Agent and shall forthwith be paid to the Paying
Agent to be credited and applied to the Guarantied Obligations when due and
payable.

 

7



--------------------------------------------------------------------------------

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Paying Agent and the Lenders, or any of them, and their successors and
assigns except that no Guarantor may assign or transfer any of its rights or
obligations hereunder or any interest herein other than assignments and
transfers permitted by the Credit Agreement. Without limitation of the
foregoing, the Paying Agent and the Lenders, or any of them (and any successive
assignee or transferee), from time to time may assign or otherwise transfer all
or any portion of its rights or obligations under the Loan Documents (including
all or any portion of any commitment to extend credit), or any other Guarantied
Obligations, to any other Person as provided and permitted by the Credit
Agreement and such Guarantied Obligations (including any Guarantied Obligations
resulting from extension of credit by such other Person under or in connection
with the Loan Documents or Specified Swap Agreements) shall be and remain
Guarantied Obligations entitled to the benefit of this Guaranty, and to the
extent of its interest in such Guarantied Obligations such other Person shall be
vested with all the benefits in respect thereof granted to the Paying Agent and
the Lenders in this Guaranty or otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the Commonwealth of Pennsylvania,
without regard to its conflict of laws principles.

(b) Certain Waivers; Submission to Jurisdiction.

(i) Each Guarantor hereby irrevocably consents to the nonexclusive jurisdiction
of the Court of Common Pleas of Allegheny County and the United States District
Court for the Western District of Pennsylvania, and waives personal service of
any and all process upon it and consents that all such service of process be
made by certified or registered mail directed to it at the address provided for
in Section 11.6 of the Credit Agreement and service so made shall be deemed to
be completed upon actual receipt thereof. Each Guarantor waives any objection to
jurisdiction and venue of any action instituted against it as provided herein
and agrees not to assert any defense based on lack of jurisdiction or venue.

(ii) Each Guarantor hereby waives any objection to jurisdiction and venue of any
action instituted against it as provided herein and agrees not to assert any
defense based on lack of jurisdiction or venue.

 

8



--------------------------------------------------------------------------------

(iii) EACH GUARANTOR, THE PAYING AGENT AND EACH LENDER (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
GUARANTY, THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT TO THE FULL EXTENT
PERMITTED BY LAW.

16. Severability; Modification to Conform to Law.

(a) The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding Subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Paying Agent or any of the Lenders or such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is equal to the greater
of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the Specified Swap Agreements and the
value of the benefits described in Section 19(b) hereof, including (and to the
extent not inconsistent with applicable federal and state laws affecting the
enforceability of guaranties) distributions, commitments, and advances made to
or for the benefit of such Guarantor with the proceeds of any credit extended
under the Loan Documents or the Specified Swap Agreements, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

 

9



--------------------------------------------------------------------------------

17. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Paying Agent and the Lenders, additional Persons may
become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Paying Agent and
the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No notice of
the addition of any Guarantor shall be required to be given to any pre-existing
Guarantor and each Guarantor hereby consents thereto.

18. Joint and Several Obligations. The obligations and additional liabilities of
each and every Guarantor under this Guaranty are joint and several obligations
of the Guarantors, and each Guarantor hereby waives to the full extent permitted
by law any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and several.
Each Guarantor acknowledges and agrees that the foregoing waivers and those set
forth below serve as a material inducement to the agreement of the Paying Agent
and the Lenders to make the Loans, and that the Paying Agent and the Lenders are
relying on each specific waiver and all such waivers in entering into this
Guaranty. The undertakings of each Guarantor hereunder secure the obligations of
itself and the other Guarantors. The Paying Agent and the Lenders, or any of
them, may, in their sole discretion, elect to enforce this Guaranty against any
Guarantor without any duty or responsibility to pursue any other Guarantor and
such an election by the Paying Agent and the Lenders, or any of them, shall not
be a defense to any action the Paying Agent and the Lenders, or any of them, may
elect to take against any Guarantor. Each of the Lenders and the Paying Agent
hereby reserve all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct. Further, each Guarantor acknowledges and agrees to perform,
comply with, and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

20. Release of Guarantor. In the event that all of the capital stock or other
ownership interests of any Guarantor is sold or otherwise disposed of or
liquidated and such sale or other disposition or liquidation has been approved
in writing by Paying Agent (as contemplated by Section 10.20 of the Credit
Agreement) or the Lenders (as required by Section 11.1.4 of the Credit
Agreement), such Guarantor shall, upon consummation of such sale or other
disposition,

 

10



--------------------------------------------------------------------------------

be released from this Guaranty automatically and without further action, and
this Guaranty shall, as to such Guarantor, terminate and have no further force
or effect. In connection with the merger of the Guarantor into another Loan
Party, this Guaranty will be assumed (as a matter of law) by such other Loan
Party and will, together with any Guaranty of the Guarantied Obligations by such
other Loan Party, constitute a single Guaranty.

21. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Paying Agent and the Lenders. Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
delay or failure of the Paying Agent or the Lenders, or any of them, in
exercising any right or remedy under this Guaranty shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the Paying Agent and the Lenders
under this Guaranty are cumulative and not exclusive of any other rights or
remedies available hereunder, under any other agreement or instrument, by law,
or otherwise.

(c) Telecommunications. Each Lender and the Paying Agent shall be entitled to
rely on the authority of any individual making any telecopy or telephonic
notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees, incurred by the Paying Agent or
any of the Lenders in enforcing this Guaranty against any Guarantor and each
Guarantor shall pay and indemnify each Lender and the Paying Agent for, and hold
it harmless from and against, any and all obligations, liabilities, losses,
damages, costs, expenses (including disbursements and reasonable legal fees of
counsel to any Lender or the Paying Agent), penalties, judgments, suits,
actions, claims, and disbursements imposed on, asserted against, or incurred by
any Lender or the Paying Agent (i) relating to the preparation, negotiation,
execution, administration, or enforcement of or collection under this Guaranty
or any document, instrument, or agreement relating to any of the Obligations,
including in any bankruptcy, insolvency, or similar proceeding in any
jurisdiction or political subdivision thereof; (ii) relating to any amendment,
modification, waiver, or consent hereunder or relating to any telecopy or
telephonic transmission purporting to be by any Guarantor or the Borrower;
(iii) in any way relating to or arising out of this Guaranty, or any document,
instrument, or agreement relating to any of the Guarantied Obligations, or any
action taken or omitted to be taken by any Lender or the Paying Agent hereunder,
and including those arising directly or indirectly from the violation or
asserted violation by any Guarantor or the Borrower or the Paying Agent or any
Lender of any law, rule, regulation, judgment, order, or the like of any
jurisdiction or political subdivision thereof (including those relating to
environmental protection, health, labor, importing, exporting, or safety) and
regardless whether asserted by any governmental entity or any other Person.

 

11



--------------------------------------------------------------------------------

(e) Prior Understandings. This Guaranty and the Credit Agreement supersede all
prior understandings and agreements, whether written or oral, between the
parties hereto and thereto and relating to the transactions provided for herein
and therein.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Paying Agent and the Lenders, or any of them, any extension of credit, or
any other event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GUARANTORS:

CENTRAL OHIO COAL COMPANY

CHURCH STREET HOLDINGS, INC.

CONSOL FINANCIAL INC.

CONSOL OF CANADA INC.

CONSOL OF KENTUCKY INC.

CONSOL PENNSYLVANIA COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

IC COAL, INC.

ISLAND CREEK COAL COMPANY

JEFFCO COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

LEATHERWOOD, INC.

McELROY COAL COMPANY

NEW CENTURY HOLDINGS, INC.

QUARTO MINING COMPANY

ROCHESTER & PITTSBURGH COAL

COMPANY

SOUTHERN OHIO COAL

COMPANY

THE WHITE STAR COAL CO., INC.

TWIN RIVERS TOWING COMPANY

UNITED EASTERN COAL SALES CORPORATION

WINDSOR COAL COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:   _________________________________(Seal) John M. Reilly, Treasurer of each
Guarantor listed above on behalf of each such Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTORS: CNX LAND RESOURCES INC. By:     Name:   William J. Lyons Title:  
Vice President and Controller

 

CNX MARINE TERMINALS INC. CONSOL DOCKS INC. By:     Ronald G. Stovash, President
of each Guarantor listed above on behalf of each such Guarantor

 

CONSOL SALES COMPANY By:   _______________________________(Seal) Name:   Ronald
G. Stovash Title:   Vice President

 

MTB INC. By:     Name:   William D. Stanhagen Title:   President

 

RESERVE COAL PROPERTIES COMPANY By:   (Seal) Name:   Walter J. Scheller Title:  
Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTORS: TERRA FIRMA COMPANY By:     Name:   James A. Russell Title:  
President

 

CARDINAL STATES GATHERING COMPANY By:   CONSOLIDATION COAL COMPANY, a general
partner   By:       Name:  John M. Reilly   Title:    Treasurer

 

CNX GAS COMPANY LLC By:   CONSOLIDATION COAL COMPANY, its sole member   By:  
(Seal)   Name:  John M. Reilly   Title:    Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTORS: CONRHEIN COAL COMPANY By:   CONSOLIDATION COAL COMPANY, a general
partner   By:   (Seal)   Name:  John M. Reilly   Title:    Treasurer

 

GREENE ENERGY LLC By:   CONSOLIDATION COAL COMPANY, a member   By:   (Seal)  
Name:  John M. Reilly   Title:    Treasurer